Citation Nr: 0822489	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  06-33 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a disability rating greater than 20 percent 
for residuals of a right shoulder injury.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from October 1965 to February 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2006 rating decision by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Cleveland, Ohio, which denied the above claim.


FINDING OF FACT

The veteran's residuals of a right shoulder injury are 
manifested by pain and crepitus, with forward flexion was to 
90 degrees without pain, and to 140 degrees with pain.


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for residuals of a right shoulder injury have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. § 4.71a, Diagnostic Code 5201 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; and (3) that VA will attempt to obtain.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letter dated in July 2006, the veteran was notified of the 
evidence not of record that was necessary to substantiate his 
claim.  He was told what information that he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  He was, in essence, told to submit all 
relevant evidence he had in his possession.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by the letter 
dated in July 2006.  Adequate notice has been provided to the 
veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased disability rating, section 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In this case, the claimant was provided pertinent information 
in the notice letter cited above.  Specifically, the July 
2006 notice letter informed the veteran of the necessity of 
providing on his own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
respective disabilities and the effect that worsening has on 
the his employment and daily life.  The veteran was informed 
that should an increase in disability be found, a disability 
rating would be determined by applying the relevant 
diagnostic codes; and examples of pertinent medical and lay 
evidence that he could submit relevant to establishing 
entitlement to increased compensation.  The veteran was 
provided notice of the applicable relevant diagnostic code 
provisions in the aforestated correspondence from VA, and the 
issue was thereafter readjudicated by way of the January 2007 
Supplemental Statement of the Case.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant available 
service, VA, and private medical treatment records have been 
obtained.  The veteran has also been afforded appropriate VA 
examinations.  Under such circumstances, there is no duty to 
provide another examination or to obtain an additional 
medical opinion.  Id.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.


Increased disability ratings

The veteran contends that his service connected right 
shoulder disability is more severe than the currently 
assigned 20 percent disability rating reflects.  In this 
regard, the veteran asserts that he cannot extend his right 
arm above his head without the use of his left hand and arm 
to assist.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2007); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
veteran's entire history is reviewed when assigning a 
disability rating, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2007).  VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The guidance provided under DeLuca must be 
followed in adjudicating claims where a rating under the 
diagnostic code provisions governing limitation of motion 
should be considered.  However, the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the diagnostic code provisions predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6 (2007).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

When the requirements for a compensable rating of a 
diagnostic code are not shown, a noncompensable disability 
rating is assigned.  38 C.F.R. § 4.31 (2007).

The veteran's residuals of a right shoulder injury have been 
rated as 20 percent disabling pursuant to Diagnostic Code 
5201 which provides the rating criteria for  limitation of 
arm motion.  Under this diagnostic code provision, a 20 
percent rating is assigned for motion of the major (dominant) 
arm limited at the shoulder level.  A 30 percent rating is 
assigned for limitation of motion of the major arm to midway 
between side and shoulder level (between 45 and 90 degrees), 
and the maximum 40 percent rating is assigned for limitation 
of motion of the arm to 25 degrees from the side.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5201 (2007). 

In determining whether the veteran has limitation of motion 
to shoulder level, it is necessary to consider reports of 
forward flexion and abduction.  See Mariano v. Principi, 17 
Vet. App. 305, 314-16 (2003); see also 38 C.F.R. § 4.71, 
Plate I (2007). 

VA outpatient treatment records dated from June 2006 to 
September 2006 show that the veteran was treated 
intermittently for painful right shoulder motion, worse at 
night and somewhat alleviated by over-the-counter pain 
medication.  X-rays in July 2007 revealed intact bony 
architecture, with fair maintenance of the glenohumeral 
joint, along with some cystic changes of the humeral head.  
Physical examination revealed forward flexion and abduction 
to about 100 degrees, with internal rotation to the L3 level.  
Strength and sensation in the right upper extremity were 
intact.

A VA examination report dated in July 2006 shows that the 
veteran reported experiencing chronic right shoulder pain, 
stiffness, and some weakness.  Weather changes including cold 
and dampness made the pain worse.  The veteran indicated that 
he would take pain medication for relief.  He did not use any 
assistive devices or braces for the right shoulder.  There 
were no specific flare-ups.  Physical examination revealed no 
warmth, swelling, or instability.  There was crepitus with 
all motion, and there was no muscle atrophy.  Forward flexion 
was to 90 degrees without pain and to 140 degrees with pain.  
Abduction was to 45 degrees without pain and to 110 degrees 
with pain.  Internal rotation was to 80 degrees with pain 
throughout.  There was slightly decreased muscle strength 
against resistance as compared to your left side.  There was 
increased pain upon repetitive testing.  X-rays showed 
minimal arthritis.  The diagnosis was residuals of injury of 
the right shoulder with decreased range of motion and minimal 
arthritis.

In September 2006, the veteran submitted instructions for ice 
massage and cold pack home therapy from the VA medical 
center. 

The competent medical evidence of record has shown that on 
examination in December 2004 forward flexion was to 140 
degrees and abduction to 110 degrees.  Thus, left arm motion 
is not limited to midway between the side and the shoulder.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Accordingly, a 
disability rating in excess of 20 percent under Diagnostic 
Code 5201 is not warranted.  The Board notes that the 
assigned rating is consistent with the veteran's assertions 
that he cannot raise his arm above his head.  

The Board has also examined all other diagnostic code 
provisions pertinent to the right shoulder for the possible 
assignment of a greater disability rating.  However, there is 
no evidence of ankylosis of the major scapulohumeral 
articulation (Diagnostic Code 5200), or fibrous union of the 
right humerus (Diagnostic Code 5202). Thus, a disability 
rating in excess of 20 percent under any other applicable 
diagnostic code provision is not warranted.

The currently assigned 20 percent disability rating assigned 
for the veteran's right shoulder disorder adequately and 
appropriately compensates him for any loss of function of his 
right upper extremity.  The examiner in July 2006 concluded 
that forward flexion, abduction, external rotation, and 
internal rotation, testing for pain, weakness, fatigability 
and incoordination showed no change, though there was some 
increased pain and fatigue.  The veteran denied any flare-
ups.  Therefore, there is no reasonable basis to allow a n 
evaluation higher than 20 percent for the veteran's right 
shoulder disability under the provisions of 38 C.F.R. §§ 
4.40, 4.45; DeLuca, supra.

Finally, the Board finds that there is no indication that the 
veteran's residuals of a right shoulder injury reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of a higher rating on an extra-schedular 
basis.  The right shoulder disorder is not productive of 
marked interference with employment or required any, let 
alone, frequent periods of hospitalization, or otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of these factors, the criteria for 
submission for assignment of an extra-schedular rating are 
not met.  Thus, the Board is not required to remand this 
claim to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the claim on 
appeal decided herein, the benefit of the doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007).


ORDER

A disability rating greater than 20 percent for residuals of 
a right shoulder injury is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


